[Cite as State v. Thompkins, 2014-Ohio-1865.]




         IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

STATE OF OHIO                                           :

        Plaintiff-Appellee                              :             C.A. CASE NO.    25955

v.                                                      :             T.C. NO.    13CR2397

ISAIAH THOMPKINS, III                                   :             (Criminal appeal from
                                                                       Common Pleas Court)
        Defendant-Appellant                             :

                                                        :

                                                ..........

                                           OPINION

                         Rendered on the          2nd        day of              May          , 2014.

                                                ..........

CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting Attorney, 301 W.
Third Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

MARSHALL G. LACHMAN, Atty. Reg. No. 0076791, 75 North Pioneer Blvd., Springboro,
Ohio 45066
      Attorney for Defendant-Appellant

ISAIAH THOMPKINS, III, #A689-769, London Correctional Institute, P. O. Box 69,
London, Ohio 43140
      Defendant-Appellant

                                                ..........

DONOVAN, J.
[Cite as State v. Thompkins, 2014-Ohio-1865.]
        {¶ 1}    Appointed counsel for defendant-appellant Isaiah Thompkins, III, submitted

an appellate brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967), alleging that no arguably meritorious issues exist for appeal. After a thorough

review of the record, this Court agrees that the trial court’s proceedings were proper, and we

affirm the trial court’s judgment.

        {¶ 2}    Thompkins was originally charged with one count of kidnapping, in

violation R.C. 2905.01(B)(2) (restrain), a felony of the first degree, and one count of

domestic violence, in violation of R.C 2919.25(A), a misdemeanor of the first degree.

Thompkins entered into a plea agreement with the State, thereby agreeing to plead guilty to

one count of kidnapping in exchange for dismissal of the remaining count. Thompkins

subsequently pled guilty to one count of kidnapping, in violation R.C. 2905.01(B)(2), a

felony of the first degree on September 24, 2013.

        {¶ 3}    The plea transcript reflects the prosecutor’s reading of the indictment (which

tracks the statute) and Thompkins’ acknowledgment of his understanding of the kidnapping

charge. Prior to pleading guilty to kidnapping, the trial court conducted a thorough Crim.

R. 11 dialogue with Thompkins, and his plea was entered in a knowing and voluntary

fashion. There was no agreement regarding sentencing, and the record is devoid of any

evidence that the State made any sentencing recommendation. We note that the trial court

ordered that a PSI be completed on Thompkins prior to sentencing. On October 15, 2013,

the trial court sentenced Thompkins to the minimum sentence of three years in prison with

credit for time served, as well as five years of post-release control.

        {¶ 4}    Thompkins filed a timely notice of appeal with this Court on October 21,

2013.    On February 3, 2014, appointed counsel representing Thompkins submitted an
                                                                                             3

Anders brief, alleging that no arguably meritorious issues exist for appeal. By magistrate’s

order of February 5, 2014, we informed Thompkins that his counsel filed an Anders brief

and informed him of the significance of an Anders brief. We invited Thompkins to file a

pro se brief assigning any error for our review within sixty days of February 5, 2014.

Thompkins has not filed anything with this Court.

       {¶ 5}    Although Thompkins’ appointed appellate counsel represented that there

were no arguably meritorious issues to present on appeal, he did identify three potential

assignments of error. The first potential assignment of error identified is “whether the trial

court complied with the requirements of Criminal Rule 11 in accepting the appellant’s guilty

plea.” As previously stated, a review of the record indicates that the trial court scrupulously

conducted a comprehensive plea colloquy with Thompkins. Therefore, we conclude that

Thompkins’ guilty plea was knowing, voluntary and intelligent.            The first potential

assignment of error has no arguable merit.

       {¶ 6}    The next potential assignment of error raised by appointed counsel was

“whether the sentence imposed by the trial court was contrary to law or constituted an abuse

of discretion.” Pursuant to R.C. 2905.01(B)(2), kidnapping is a felony of the first degree.

Pursuant to R.C. 2929.14, the prison term is between three and eleven years. At three years,

Thompkins’ sentence is the minimum and clearly within the statutory range. Additionally,

the record does not support a claim that Thompkins’ sentence was an abuse of discretion.

Accordingly, the second potential assignment of error is without arguable merit.

       {¶ 7}    The third potential assignment of error advanced by appointed counsel is

“whether appellant was denied his constitutionally guaranteed right to effective assistance of
                                                                                          4

counsel.”   A review of the record indicates no deficient performance by Thompkins’

counsel. In fact, when asked directly about counsel by the trial court, Thompkins indicated

that he was “satisfied with his representation.” We also note that counsel was instrumental

in persuading the State to dismiss the domestic violence charge and in convincing the trial

court to impose the minimum sentence. Therefore, the third potential assignment of error

lacks arguable merit.

       {¶ 8}     In the performance of our duty, under Anders v. California, to conduct an

independent review of the record, we have found no potential assignments of error having

arguable merit. We conclude that this appeal is wholly frivolous. Therefore, the judgment of

the trial court is Affirmed.

                                        ..........

FAIN, J. and HALL, J., concur.

Copies mailed to:

Carley J. Ingram
Marshall G. Lachman
Isaiah Thompkins, III
Hon. Mary Katherine Huffman